DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 2-16 are rejected under 35 U.S.C. 103 as being un-patentable over Yi US Patent Application No.:( US 2017/0070312 A1) hereinafter referred as Yi, in view of Kazmi et al US Patent Application  No.:( US 2014/0094188 A1) hereinafter referred as Kazmi.
For claim 2, Yi teaches a method performed by a User Equipment (UE) for cell measurement in a wireless network, the method comprising:
 receiving, from a base station in the wireless network, gap assistance information for each of a plurality of frequency ranges operational in the wireless network  (Paragraph [0016], lines 1-5 discloses the UE  receiving a  measurement for each frequency), the gap assistance information comprising at least
 a Measurement Gap Length (MGL) for each of the plurality of frequency ranges (see table 2 )(Paragraph [0160], lines1-2), and 
a measurement gap periodicity associated with each of the plurality of frequency ranges (Paragraph [0160], lines1-2 discloses the determination which is the measurement of the  DRS which is the discovery of the signals periodically);
 	determining at least one frequency range of the plurality of frequency ranges to perform cell measurement  (paragraph [0243], lines 7-13)UE may assume that discovery signal will not be present in subframes changed to uplink subframe indicated by dynamic signaling. Or, it is also possible that eNB will transmit DRS regardless of DL or UL subframe according to the configured DRS transmission configuration. This would be useful particularly for neighbor cell measurement). However, Yi  disclose all the subject matter of the claimed invention with the exemption of the performing cell measurement on the at least one frequency range based at least on the gap assistance information as recited in claim 2.
Kazmi from the same or analogous art teaches the performing cell measurement on the at least one frequency range based at least on the gap assistance information (Paragraph [0087]). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the performing cell measurement on the at least one frequency range based at least on the gap assistance information as taught by Kazmi into the method of receiving control information discovering reference signal of Yi .   
The performing cell measurement on the at least one frequency range based at least on the gap assistance information can be modify/implemented by combining the performing cell measurement on the at least one frequency range based at least on the gap assistance information with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method of receiving control information discovering reference signal of Yi.  As disclosed in Kazmi, the motivation   for the combination would be to use the cell measurement on the at least one frequency range based on the gap information helping the system to select the best signal strength for a better and reliable connection becoming more efficient in the communication with a better quality of service.
For claim 3, Yi teaches the method, wherein the gap assistance information for each of the plurality of frequency ranges further comprises a measurement gap offset associated with respective frequency ranges (paragraph [0174], lines 19-21).  
For claim 4, Yi teaches  the method, wherein performing cell measurement on the at least one frequency range based at least on the gap assistance information comprises: determining a timing for a measurement gap corresponding to the at least one frequency range based on the measurement gap periodicity for the at least one frequency range and the measurement gap offset associated with the at least one frequency range (paragraph [0108], lines 8-12) and (paragraph [0172], lines 1-3).  
For claim 5, Yi teaches  the method, wherein the gap assistance information comprises a measurement gap pattern indicating a measurement gap availability for each of the plurality of frequency ranges in a time sequence (paragraph [0287], lines 19-23).  
For claim 6, Yi teaches  the method, wherein the measurement gap pattern includes a bitmap indicating gap availability in the time sequence for each of the plurality of frequency ranges (see table 6 showing the bitmap in the pattern for the frequencies).  
For claim 7, Yi teaches  the  One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors of a User Equipment (UE) to perform cell measurement in a wireless network using operations comprising:
 receiving, from a base station in the wireless network, gap assistance information for each of a plurality of frequency ranges operational in the wireless network (Paragraph [0016], lines 1-5 discloses the UE  receiving a  measurement for each frequency), the gap assistance information comprising at least
 a Measurement Gap Length (MGL) for each of the plurality of frequency ranges (see table 2 )(Paragraph [0160], lines1-2), and
 a measurement gap periodicity associated with each of the plurality of frequency ranges (Paragraph [0160], lines1-2 discloses the determination which is the measurement of the  DRS which is the discovery of the signals periodically); 
determining at least one frequency range of the plurality of frequency ranges to perform cell measurement (paragraph [0243], lines 7-13)UE may assume that discovery signal will not be present in subframes changed to uplink subframe indicated by dynamic signaling. Or, it is also possible that eNB will transmit DRS regardless of DL or UL subframe according to the configured DRS transmission configuration. This would be useful particularly for neighbor cell measurement). However, Yi  disclose all the subject matter of the claimed invention with the exemption of the performing cell measurement on the at least one frequency range based at least on the gap assistance information as recited in claim 7.
Kazmi from the same or analogous art teaches the performing cell measurement on the at least one frequency range based at least on the gap assistance information (Paragraph [0087]). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the performing cell measurement on the at least one frequency range based at least on the gap assistance information as taught by Kazmi into the method of receiving control information discovering reference signal of Yi .   
The performing cell measurement on the at least one frequency range based at least on the gap assistance information can be modify/implemented by combining the performing cell measurement on the at least one frequency range based at least on the gap assistance information with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method of receiving control information discovering reference signal of Yi.  As disclosed in Kazmi, the motivation   for the combination would be to use the cell measurement on the at least one frequency range based on the gap information helping the system to select the best signal strength for a better and reliable connection becoming more efficient in the communication with a better quality of service.
For claim 8, Yi teaches  the  One or more non-transitory computer-readable media, wherein the gap assistance information for each of the plurality of frequency ranges further comprises a measurement gap offset associated with respective frequency ranges (paragraph [0174], lines 19-21).
For claim 9, Yi teaches  the  One or more non-transitory computer-readable media, wherein performing cell measurement on the at least one frequency range based at least on the gap assistance information comprises: determining a timing for a measurement gap corresponding to the at least one frequency range based on the measurement gap periodicity for the at least one frequency range and the measurement gap offset associated with the at least one frequency range (paragraph [0108], lines 8-12) and (paragraph [0172], lines 1-3).  
For claim 10, Yi teaches  the  One or more non-transitory computer-readable media, wherein the gap assistance information comprises a measurement gap pattern indicating a measurement gap availability for each of the plurality of frequency ranges in a time sequence(paragraph [0287], lines 19-23).
For claim 11, Yi teaches  the  One or more non-transitory computer-readable media, wherein the measurement gap pattern includes a bitmap indicating gap availability in the time sequence for each of the plurality of frequency ranges (see table 6 showing the bitmap in the pattern for the frequencies).  
For claim 12, Yi teaches  a processor for a User Equipment (UE) in a wireless network, the processor comprising circuitry to perform cell measurement in the wireless network using operations comprising:
 receiving, from a base station in the wireless network, gap assistance information for each of a plurality of frequency ranges operational in the wireless network (Paragraph [0016], lines 1-5 discloses the UE  receiving a  measurement for each frequency), the gap assistance information comprising at least 
a Measurement Gap Length (MGL) for each of the plurality of frequency ranges (see table 2 )(Paragraph [0160], lines1-2), and a measurement gap periodicity associated with each of the plurality of frequency ranges (Paragraph [0160], lines1-2 discloses the determination which is the measurement of the  DRS which is the discovery of the signals periodically); 
 determining at least one frequency range of the plurality of frequency ranges to perform cell measurement (paragraph [0243], lines 7-13)UE may assume that discovery signal will not be present in subframes changed to uplink subframe indicated by dynamic signaling. Or, it is also possible that eNB will transmit DRS regardless of DL or UL subframe according to the configured DRS transmission configuration. This would be useful particularly for neighbor cell measurement). However, Yi  disclose all the subject matter of the claimed invention with the exemption of the performing cell measurement on the at least one frequency range based at least on the gap assistance information as recited in claim 12.
Kazmi from the same or analogous art teaches the performing cell measurement on the at least one frequency range based at least on the gap assistance information (Paragraph [0087]). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the performing cell measurement on the at least one frequency range based at least on the gap assistance information as taught by Kazmi into the method of receiving control information discovering reference signal of Yi .   
The performing cell measurement on the at least one frequency range based at least on the gap assistance information can be modify/implemented by combining the performing cell measurement on the at least one frequency range based at least on the gap assistance information with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method of receiving control information discovering reference signal of Yi.  As disclosed in Kazmi, the motivation   for the combination would be to use the cell measurement on the at least one frequency range based on the gap information helping the system to select the best signal strength for a better and reliable connection becoming more efficient in the communication with a better quality of service.
For claim 13, Yi teaches  the processor, wherein the gap assistance information for each of the plurality of frequency ranges further comprises a measurement gap offset associated with respective frequency ranges (paragraph [0174], lines 19-21).    
For claim 14, Yi teaches  the processor, wherein performing cell measurement on the at least one frequency range based at least on the gap assistance information comprises: determining a timing for a measurement gap corresponding to the at least one frequency range based on the measurement gap periodicity for the at least one frequency range and the measurement gap offset associated with the at least one frequency range (paragraph [0108], lines 8-12) and (paragraph [0172], lines 1-3).   
For claim 15, Yi teaches  the processor, wherein the gap assistance information comprises a measurement gap pattern indicating a measurement gap availability for each of the plurality of frequency ranges in a time sequence (paragraph [0287], lines 19-23).  
For claim 16, Yi teaches  the processor, wherein the measurement gap pattern includes a bitmap indicating gap availability in the time sequence for each of the plurality of frequency ranges (see table 6 showing the bitmap in the pattern for the frequencies).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20210058807-A1
Cui; Jie
US-20210105646-A1
Siomina; lana
US-20210014751-A1
Callender; Christopher
US-20120184290-A1
Kazmi; Muhammad Ali

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642